Citation Nr: 1638176	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left inguinal herniorraphy with tender scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2012, a hearing before the undersigned Veterans Law Judge was held at the Waco, Texas RO.  The Veteran's claims file is entirely electronic, using Virtual VA and the Veterans Benefits Management System (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.

This matter was previously before the Board in July 2014, when it was remanded to the RO via the Appeals Management Center in Washington, D.C., for further development of the record.  After continuing the denial of an increased initial rating for left inguinal herniorraphy with tender scar in a February 2015 supplemental statement of the case, the case was returned to the Board for its adjudication. 


FINDING OF FACT

The service-connected left inguinal herniorraphy is manifested by pain and discomfort with no evidence of paralysis, as well as a fully healed scar 5 cm. long that is not painful but is tender; resulting in disability comparable to no more than moderate incomplete paralysis of the left ilio-inguinal nerve. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a left inguinal herniorraphy with tender scar have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.114, Diagnostic Code 7338; 4.118, Diagnostic Code 7804; 4.124a, Diagnostic Code 8730 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in October 2007.  He was notified of the evidence needed to substantiate his claim for increased rating and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA and private treatment records.  The Veteran has also submitted personal statements and was afforded an opportunity to testify before the undersigned at a hearing at the RO.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in December 2012, the Veteran was assisted by a representative from Disabled American Veterans.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim of an increased initial rating for his left inguinal herniorraphy.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms he attributed to his left inguinal herniorraphy.  The judge also informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's July 2014 remand, the AMC was directed to first elicit from the Veteran any additional information regarding further treatment for his left inguinal herniorraphy and then attempt to obtain any identified treatment records, to include private treatment records from a Dr. V.A.J.  Thereafter, the AMC was instructed to schedule the Veteran for a VA examination with the purpose of determining the nature and severity of the Veteran's left inguinal herniorraphy.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Prior to adjudicating the issue on remand, the AMC requested additional evidence from the Veteran, to include authorization to obtain updated treatment records from Dr. V.A.J.  The Veteran did not submit any additional evidence, did not identify any additional treatment records or where to locate them, and did not authorize the AMC to obtain updated records from Dr. V.A.J.  Accordingly, the AMC scheduled the Veteran for a new VA examination in September 2014, wherein the examiner carried out a physical examination.  Based on that examination and a review of the claims file, the examiner offered an opinion as to the severity of the Veteran's left inguinal herniorraphy.  In light of the fact that the AMC requested additional information and authorizations from the Veteran and then scheduled him for a new VA examination which yielded an opinion by the examiner as to the nature and severity of the left inguinal herniorraphy, the Board finds that the AMC substantially complied with the Board's remand directives. 

In addition to the September 2014 VA examination, the Veteran was afforded VA examinations in November 2007 and in June 2012.  As the VA examiners in each of these examinations considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the each examination is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  



Factual Background and Analysis

Service connection for left inguinal hernia was granted in a final rating decision dated in May 1977.  The Veteran submitted his claim for an increased rating of the left inguinal hernia in September 2007.  In a January 2009 rating decision, the RO increased the Veteran's disability rating of his service-connected left inguinal hernia, now characterized as herniorraphy, to 10 percent effective September 13, 2007.  The Veteran filed an April 2009 notice of disagreement as to the disability rating assigned, and that disagreement forms the basis of the issue on appeal before the Board. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338.  Pursuant to the criteria set forth in Diagnostic Code 7338, a 10 percent evaluation is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  30 percent evaluation is assignable for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  Id.  A maximum 60 percent evaluation is assignable for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Id.

Although the Veteran's 10 percent rating was granted pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, the left inguinal herniorraphy was also evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8730, which corresponds to neuralgia of the ilio-inguinal nerve.  Pursuant to the criteria set forth in Diagnostic Code 8530, a noncompensable rating is assigned for mild to moderate paralysis of the ilio-inguinal nerve, while a 10 percent rating contemplates severe to complete paralysis.  Diagnostic Code 8530.  In considering the degree of paralysis, the regulations state that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  Id.  

In addition, the scar present on the Veteran's body stemming from the hernia repair surgery he had while in service was evaluated by the RO under 38 C.F.R. § 4.118, Diagnostic Code 7804, applicable to unstable or painful scars.  Notably, the criteria for a compensable rating under Diagnostic Code 7804 were revised effective October 23, 2008, so during the pendency of the appeal.  The RO did not evaluate the Veteran's scar until the July 2010 statement of the case, whereupon it was rated under the October 23, 2008 revisions.  However, since the Veteran filed his claim prior to the revision, consideration is warranted for a rating under either the prior or the revised criteria (if either is more favorable).  Under the criteria in effect prior to October 23, 2008, Code 7804 provided for a maximum 10 percent rating for superficial scars that were painful on examination.  Note 1 to diagnostic code 7804 specified that a superficial scar was one not associated with underlying tissue damage.  

Under the criteria in effect from October 23, 2008, diagnostic code 7804 provides for a 10 percent rating for one or two unstable or painful scars, a 20 percent rating for three or four such scars, and a 30 percent rating for five or more such scars.  Note 1 to diagnostic code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scars.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  In addition, diagnostic code 7801 provides that scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

The Veteran was afforded a VA examination in October 2007 to evaluate the severity of the left inguinal herniorraphy.  The examiner noted that the Veteran was diagnosed with a left inguinal hernia in 1968 while in service and that it was operated on with no evidence of complications or pain following the surgery.  During the examination the Veteran reported that his left groin has hurt him since he was in service and that the pain recently increased in severity.  A physical examination revealed some tenderness in the abdomen where he had the hernia repair, a well healed scar in the left groin with no tenderness, and no evidence of any hernias.  The diagnosis was left groin pain/tenderness extending into the left side of the left lower quadrant and some associated back pain with no left inguinal hernia. 

The Veteran was afforded another VA examination in June 2012 to reevaluate the severity of his left inguinal herniorraphy.  The physical examination revealed no hernia on either side and no indication that a supporting belt was necessary.  In addition, the examiner noted that the Veteran had a five centimeter long linear scar that caused daily intermittent pain which increased with straining or movement.  Furthermore, the examiner stated that the veteran has ilioinguinal neuralgia of the inguinal hernia scar.  The examiner did not find that the Veteran's left inguinal herniorraphy or the scar had any functional impact on his ability to work. 

In a letter submitted in June 2012, Dr. V.A.J. stated that he treated the Veteran from February 2012 to May 2012.  According to Dr. V.A.J., the Veteran did not have a recurrence of his hernia but he did have findings consistent with nerve entrapment syndrome.  To alleviate the pain from the nerve entrapment syndrome, Dr. V.A.J. reported that he placed an ilioinguinal nerve block on his appointment in April 2012 which temporarily resolved the pain.  Dr. V.A.J. concluded by opining that the complication of the prior hernia repair was the cause of the daily nerve block pain. 

The Veteran was provided the opportunity to testify before the undersigned in a hearing at the RO in December 2012.  He asserted that he began experiencing pain after he had his hernia surgery in service in 1968 and that he continued to experience that pain after service up through to the date of the hearing.  According to the Veteran, he continually reported his symptoms of pain and discomfort to his VA treating physicians but did not receive any actual treatment for his pain until he was scheduled to be treated by Dr. V.A.J. in 2012.  He stated that Dr. V.A.J. evaluated his symptoms and diagnosed him with nerve entrapment syndrome.  

Following the Board's July 2014 remand, the Veteran was afforded yet another VA examination in order to evaluate the severity of his left inguinal herniorraphy.  During the examination he reported that he experienced chronic left inguinal pain radiating to his left lower back and buttock for many years.  A physical examination revealed no hernia, and no indication for a supporting belt.  Furthermore, the examiner noted the Veteran's left hernia surgical scar, but found that it was not painful and/or unstable and that it was non-tender to touch.  In conclusion, the examiner found that there was no functional limitation present, and that the localized pain the Veteran experienced was more than likely due to the diagnosed nerve entrapment syndrome. 

VA treatment records show continued treatment for intermittent pain in the pelvic region attributed to the Veteran's left inguinal herniorraphy and/or the associated scar. 

After consideration of the evidence of record, the Board finds that the disability picture for the Veteran's service-connected left inguinal herniorraphy warrants no more than the current 10 percent disability rating.  To begin, all of the evidence clearly shows that the Veteran does not have a recurrent left inguinal hernia, thus establishing that he is not entitled to a compensable disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7338.  However, as the 10 percent rating was previously established by the RO under this Diagnostic Code, the Board will not disturb it on appeal. 

On every VA examination afforded to the Veteran during the pendency of the appeal, the only complaint the Veteran had in relation to his left inguinal herniorraphy was intermittent pain, with no paralysis or loss of function noted.  As discussed above, evidence of paralysis or loss of function would be required in order to warrant a compensable disability rating for neuralgia (i.e. nerve entrapment) of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8730.  Instead, as reflected in the VA examinations and the December 2012 hearing, the Veteran's only complaint is that he experienced pain and discomfort in the left inguinal nerve region.  Impairments of a wholly sensory manner, as is the case here, warrant no more than a rating which corresponds to a moderate incomplete paralysis of the affected nerve or nerves.  Id.  

With regards to the evaluation of the Veteran's scar, there are conflicting reports in the various VA examinations as to whether the scar results in pain and discomfort.  On the November 2007 and September 2014 VA examinations, the examiners each found that the scar did not result in pain and discomfort.  It was only on the June 2012 examination that the examiner found that the scar resulted in pain.  However, as discussed by Dr. V.A.J., the daily pain that the Veteran experiences is attributed to the nerve entrapment syndrome rather than strictly the scar itself.  In any event, the Board finds that the preponderance of the evidence is against a higher rating in excess of 10 percent under Diagnostic Code 7804 either prior to or from the October 23, 2008 revision is not warranted. 

In conclusion, the Board finds that the disability picture for the Veteran's left inguinal herniorraphy does not warrant a rating in excess of 10 percent under any of the potential diagnostic codes applicable to the Veteran's condition.  The Board has considered the Veteran's competent statements regarding his symptoms, to include pain and discomfort.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the criteria for a higher rating under any of the applicable diagnostic codes require specific medical findings, which the Veteran does not have the appropriate training or expertise to render.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, although the Veteran's statements were considered, as there is no evidence of a recurrent hernia or a painful/unstable scare and the neuralgia of the ilio-inguinal nerve has no more than mild to moderate paralysis, the preponderance of the evidence does not warrant a rating in excess of 10 percent. 

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  It is appropriate to consider extraschedular referral on a disability-by-disability basis.  Johnson v. McDonald, 762 F.3d 1362 (2014). 

The Board finds that the disability picture for the Veteran's service-connected Veteran's left inguinal herniorraphy is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, the Veteran's service-connected Veteran's left inguinal herniorraphy is manifested by pain and discomfort.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent rating.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.124a, Diagnostic Codes 8525; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. §  3.321 (b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)). 

However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected left inguinal herniorraphy prevents him from obtaining and/or maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability, and the issue of entitlement to a TDIU need not be addressed further.

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's increased rating for his left inguinal herniorrhaphy; however, as the preponderance of the evidence is against a rating in excess of 10 percent, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

A disability rating in excess of 10 percent for left inguinal herniorraphy with tender scar is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


